Citation Nr: 1339498	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at an October 2010 informal conference hearing and November 2011 Travel Board hearing.  An informal conference report and transcript, respectively, are of record.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the currently diagnosed tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.



Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Factual Background

The Veteran asserts that he has experienced ringing in the ears since service.  In a claim received in September 2009, he reported that it began in December 1961.  The Veteran's DD 214 shows that he served aboard the USS Mazama.    

Service treatment records are silent for complaints, treatments or diagnosis of tinnitus.  In a November 1960 report of medical history, the Veteran denied ear trouble and did not report tinnitus.  A November 1960 enlistment examination, and November 1964 and  December 1964 separation examinations show normal clinical evaluation of the ears; and there were no indications of tinnitus.  The summaries of defects and diagnoses noted other disorders: slight medial instability right knee, palpable spleen, and marks and scars, respectively.  

Post service, the Veteran was afforded a VA examination in December 2010.  The Veteran complained of constant bilateral tinnitus since 1962.  He stated that he did not follow-up until recently because he was unaware that he could be compensated until he talked to a colleague.  The Veteran believed that his tinnitus is related to firing weapons and being exposed to engine room noise in service.  He also reported that he had a hatch door open when a 3 inch 50 turret mounted gun fired.  He stated that it was extremely loud.  The Veteran stated that ear protection in service was not used or available.  He reported that his specialty was "machine and repair."  He denied significant occupational and recreational noise exposure post service.  He stated that after leaving service, he primarily worked as a self-employed tile contractor and rode a very quiet motorcycle.  The examiner noted that the Veteran provided no specific start date for his tinnitus, but noted that the problem may have been exacerbated by an incident that occurred around 1962 or 1963.  The examiner opined that it is less likely as not that the Veteran's tinnitus is related to military noise exposure.  The examiner noted "[n]o complaint of tinnitus noted in service records" and "[t]he veteran's report of his duties in the service."

At the November 2011 Travel Board hearing, the Veteran testified that when he sought treatment in service, he was treated with aspirin; and that he has had ringing in the ears since service.  He further testified that after service, he worked as a tile contractor, which involved light construction.     

Analysis

Affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  

First, the Board finds no reason to doubt the Veteran's lay description of in-service noise exposure as the firing of weapons and exposure to engine room noise seems consistent with serving aboard a naval ship.  Acoustic trauma in-service is therefore conceded. 

Second, the Board notes that the Veteran is competent to testify as to symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Despite the lack of documentation in service treatment records, the Veteran has testified under oath that he was given aspirin after being seen for his symptoms in service and that he has had ringing in the ears since.  Because this is consistent with statements made by the Veteran through written correspondence and his complaints to the VA examiner, the Board believes that the Veteran has provided credible testimony regarding continuity of symptomatology since service.  

Additionally, the Board acknowledges the negative December 2010 VA medical nexus opinion.  However, the Board finds that the opinion is inadequate as it is based on a lack of documentation of tinnitus in service and the Veteran's duties in service.  In effect, the examiner impermissibly ignored the Veteran's lay assertions of symptoms of ringing in the ears and in-service noise exposure.  Overall, the examiner failed to consider whether his lay statements presented sufficient evidence of etiology such that the claim of service connection could be proven.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Thus, the examiner provided insufficient rationale.      

With competent and credible testimony provided by the Veteran, the Board has no reason to doubt that his claims of in-service noise exposure and continuous ringing in the ears since service.  The evidence is in a state of equipoise.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that he does have tinnitus related to service.  Service connection is therefore warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


